Citation Nr: 0703277	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  06-02 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from July 1959 to 
July 1963.  The veteran died in November 2003.  The appellant 
is his widow.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2004 decision of the Winston-Salem, North 
Carolina, Regional Office (RO), of the Department of Veterans 
Affairs (VA), that denied the benefit sought on appeal.  

A hearing was held in November 2006 at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  

This appeal was advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  According to the death certificate, the veteran died in 
November 2003, at age 65, from cardiac arrest; no underlying 
disorder directly resulting in cardiac arrest, the immediate 
cause of death, is reported; multiple myeloma is listed as a 
contributory cause of death.  

2.  At the time of his death, service connection was in 
effect for post-traumatic stress disorder (PTSD), evaluated 
70 percent disabling.  

3.  It is at least as likely as not that service-connected 
PTSD aided or lent assistance to the production of the 
veteran's death by rendering him materially less capable of 
resisting the effects of the condition or conditions that 
brought about his death.  


CONCLUSION OF LAW

A service-connected disability caused or substantially or 
materially contributed to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

As explained below, the Board has found the evidence and 
information now of record to be sufficient to substantiate 
the appellant's claim of service connection for the cause of 
the veteran's death.  As such, the Board is satisfied that VA 
has complied with both the notification requirements, see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the duty 
to assist requirements of the VCAA.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  In addition, certain 
chronic diseases, including malignant tumors, may be presumed 
to have been incurred during service if they first become 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The applicable criteria pertaining to service connection for 
the cause of death provide as follows:  

(a)	General.  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports. 

(b)	Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto. 

(c)	Contributory cause of death. 

(1)	Contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 

(2)	Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions. 

(3)	Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed. 

(4)	There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 

38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §  3.312 (2006).

Analysis

The appellant contends that the veteran's service-connected 
PTSD contributed to his death.  She maintains that PTSD left 
the veteran unable to cope with the various physical ailments 
that brought about his death.  

The evidence shows that cardiac arrest, an event for which no 
underlying medical cause has been established, as well as 
multiple myeloma, a condition that contributed to his death, 
were first medically confirmed about 40 years after the 
veteran's military service.  Accordingly, there is no basis 
for a grant of service connection for the cause of the 
veteran's death on the grounds of a disability which was 
incurred in service or which may be presumed to have been 
incurred in service.  

Statements, dated in December 2004 and September 2005, were 
received from Anthony G. Hucks-Folliss, M.D.  The physician 
related that the veteran had been his patient since 1989 when 
he sustained a brain hemorrhage.  According to the physician, 
he had followed the veteran since that time.  In 2001, the 
veteran had also been diagnosed with a malignant tumor of the 
spine, which resulted in paralysis from the waist down.  

Dr. Hucks-Folliss went on to note that the veteran suffered 
from PTSD and was unable to handle stressful situations.  He 
proceeded to discuss the impact of PTSD on the course of 
various physical conditions from which the veteran suffered.  
In this regard, the brain hemorrhage, coupled with the 
potential for future hemorrhages, would constitute an 
extremely stressful situation, even in a patient without a 
preexisting stress disorder.  Add to that a diagnosis of 
spine cancer, and the stress and anxiety levels had become 
almost unimaginable for the veteran.  Stress and anxiety led 
to severe depression; in turn, the severe depression led to 
further deterioration in the veteran's health.  It was the 
physician's belief that PTSD was a major contributing factor 
in the veteran's demise, as the veteran was never able to 
cope with the extreme anxiety of his physical ailments.  

The RO requested the director of a VA outpatient clinic to 
review the record, including the two statements from Dr. 
Hucks-Folliss.  The VA physician's response addresses whether 
the veteran's service-connected PTSD contributed to his death 
due to cardiac arrest and multiple myeloma.  According to the 
physician, there was no evidence to support the opinion of 
Dr. Hucks-Folliss that PTSD materially contributed to or 
accelerated the veteran's demise.  

In deciding whether the service-connected PTSD contributed to 
the conditions that produced the veteran's death, it is the 
Board's responsibility to weigh the evidence and decide where 
to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens, 7 Vet. App. 
at 433.  This responsibility is particularly difficult when, 
as here, medical opinions diverge.  And at the same time, the 
Board is mindful that it cannot make its own independent 
medical determination and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The opinion of the VA physician discounting service-connected 
PTSD as a contributory cause of the veteran's death is 
supported by claims file review.  In particular, the 
physician pointed out that PTSD was not mentioned in clinical 
records describing the veteran's treatment during a period of 
almost two years before his death.  The physician's opinion 
has probative value, as it is based on a review of the record 
and provides a supporting rationale.  


The Board is aware that the opinion of Dr. Hucks-Folliss is 
not based on claims file review.  However, the Board does not 
concur with the RO's determination that the physician 
provided no rationale for his opinion that the service-
connected PTSD was a contributory cause of the veteran's 
death.  Rather, the physician's observations about the impact 
of PTSD, and the erosive effects of stress on this particular 
veteran's response to physical illness, were based on many 
years of observing the veteran, as his treating doctor.  In 
short, the physician, in fact, presented a rationale for his 
opinion, a rationale grounded in his clinical experience of 
treating the veteran.  Additionally, the Board believes, in 
this instance, that the physician's opportunity to have 
observed the veteran's medical condition over the years since 
1989 must be regarded as a significant counterbalancing 
factor to his failure to have reviewed the claims file.  


Having reviewed the conflicting medical opinions in this 
case, the Board is persuaded that each is of equal probative 
value.  Evidence favorable and unfavorable to the appellant's 
claim is in equipoise, thus invoking the benefit-of-the-doubt 
doctrine.  Resolving benefit of doubt in the appellant's 
favor, service connection for the cause of the veteran's 
death is warranted.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


